April 15, 1929. The opinion of the Court was delivered by
This appeal really involves but one question, namely, Is W.H. Garland entitled to a homestead exemption in real estate? If he is, the judgment of the lower Court should be affirmed. If he is not, it should be reversed.
Garland is unmarried and resides with his mother in the house and upon the land owned by his mother. He claims that he is the head of a family under the constitutional and statutory provisions which allow a homestead exemption in real estate to such head of a family. The referee, to whom the matter was referred, and the Circuit Judge, have both found that said Garland was the head of a family. This finding is amply supported by the testimony. "The findings of facts by the Master, concurred in by the Circuit Judge, will be sustained by this Court unless it is shown that they are against the clear preponderance of the evidence or without any evidence to sustain them. Barrettv. Cochran, 11 S.C. 29; Miller v. Smith, 103 S.C. 307,88 S.E., 354." Cohen v. Goldberg, 144 S.C. 70,142 S.E., 36.
If Garland is, as a matter of fact, the head of a family, as that term is used in law relating to homestead, then he is entitled, as a matter of law, to homestead *Page 247 
exemption, and the fact that he resided in the house and upon the land of his mother will not of itself preclude him from claiming homestead. Moyer v. Drummond, 32 S.C. 165,10 S.E., 952, 7 L.R.A., 747, 17 Am. St. Rep., 850.
The judgment of the lower Court is affirmed.
MR. CHIEF JUSTICE WATTS and MESSRS. JUSTICES STABLER and CARTER concur.